Case 2:18-mj-02881-DUTY Document 9 Filed 01/16/19 Page 1 of 3 Page ID #:706



 1   John K Rubiner, State Bar No. 155208
     BARTON, KLUGMAN AND OETTING LLP
 2   350 South Grand Avenue, Suite 2200
     Los Angeles, CA 90071
 3   Telephone: (213) 621-4000
     Facsimile: (213) 617-1832
 4   Email: jrubiner@bkolaw.com
 5   Attorneys for Trustee
     ANNE HAWKINS
 6
 7
                         UNITED STATES DISTRICT COURT
 8
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9
10   UNITED STATES OF AMERICA,               Case No. 2:18-mj-02881
11                     Plaintiff,            Hon. Rozella A. Oliver, Ctrm. 590
12          v.                               NOTICE OF MOTION AND
13   Any and All Funds in USAA Savings       MOTION TO VACATE SEIZURE
     Bank Accounts #xxxxxx2155,              WARRANT
14   #xxxxxx2058, #xxxxxx2171, and
     #xxxxxx1507,
15
                       Defendants.
16
17   TO THE COURT AND ALL PARTIES ENTITLED TO NOTICE:
18          PLEASE TAKE NOTICE that on a date and time to be set by this Court,
19   or as soon thereafter as counsel may be heard, Claimant, Anne Hawkins, through
20   her attorneys, John K. Rubiner and Barton, Klugman and Oetting LLP, will bring
21   on for hearing the following motion to vacate the seizure warrant on the grounds
22   that the seizure is in violation of the First, Forth, and Fifth Amendments, Fort
23   Wayne Books v. Indiana, 489 U.S. 46 (1989) and its progeny, and Franks v.
24   Delaware, 438 U.S. 154 (1978).
25   \\\
26   \\\
27   \\\
28    \\\
Case 2:18-mj-02881-DUTY Document 9 Filed 01/16/19 Page 2 of 3 Page ID #:707



 1
                                         MOTION
 2
           Claimant, Anne Hawkins, through her attorneys, John K. Rubiner and
 3
     Barton, Klugman and Oetting LLP, pursuant to the United States Constitution, the
 4
     Federal Rules of Civil Procedure, and all other applicable statutes, case law, and
 5
     local rules, moves this Court for an order to vacate the seizure warrant.
 6
           This motion is based upon this notice, the attached statement of facts,
 7
     memorandum of points and authorities, declarations, and exhibits, this Court’s
 8
     entire file, and any and all other materials that may come to this Court’s attention
 9
     at or before the hearing on this motion.
10
                                           Respectfully submitted,
11
12    Dated: January 16, 2019              s/ John K. Rubiner
                                           John K. Rubiner
13                                         Barton, Klugman and Oetting LLP
                                           Attorneys for Anne Hawkins
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2                                18-mj-02881
                                      NOTICE OF MOTIONS
Case 2:18-mj-02881-DUTY Document 9 Filed 01/16/19 Page 3 of 3 Page ID #:708



 1
                              CERTIFICATE OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
            I am employed in the County of Los Angeles, State of California. I am
 4   over the age of 18 and not a party to the within action; my business address is
     350 South Grand Avenue, Suite 2200, Los Angeles, California 90071-3485.
 5
            On January 16, 2019, I served the foregoing document(s) described as
 6   MEMORANDUM OF LAW AND POINTS AND AUTHORITIES IN
     SUPPORT OF MOTION TO STAY SEIZURE WARRANT on the interested
 7   party/ies in this action by placing a true and correct copy thereof enclosed in a
     sealed envelope addressed as follows:
 8
      Nicola T. Hanna, US Atty                 Attorneys for Plaintiff
 9    Lawrence S. Middleton, Asst US Atty      United States of America
      Chief, Criminal Division                 Tel.: 213-894-3391
10    Steve R. Welk                            Fax:    213-894-0142
      Assistant US Atty                        Email: john.kucera@usdoj.gov
11    Chief, Asset Forfeiture Section
      John J. Kucera, Asst US Atty
12    Asset Forfeiture Sectionth
      Federal Courthouse, 14 Floor
13    312 No. Spring Street
      Los Angeles, CA 90012
14
15                 BY CM/ECF: The document was electronically served on the parties
     to this action via the mandatory United States District Court of California
16   CM/ECF system upon electronic filing of above-described document.
17         Executed on January 16, 2019, at Los Angeles, California.
18        I declare under penalty of perjury under the laws of the State of California
     and United States of America that the foregoing is true and correct.
19
           I declare that I am employed in the office of a member of the bar of this
20   Court at whose direction the service was made.
21
22                                                /s/ Michele E. Mason
23                                                   MICHELE E. MASON

24
25
26
27
28

                                              3                              18-mj-02881
                                     NOTICE OF MOTIONS
